___________

                                    No. 95-3332
                                    ___________


Kenyatta Williams,                      *
                                        *
              Appellant,                *
                                        *
     v.                                 *
                                        * Appeal from the United States
City of St. Louis; St. Louis            * District Court for the
Police Department; Lamont Jones;*       Eastern District of Missouri
Cliffe Jarvis; Joseph Right;            *
Robert Christian; Joseph                * (UNPUBLISHED)
Nickerson; John Does,                   *
                                        *
              Appellees.                *

                                    ___________

                      Submitted:    May 1, 1996

                           Filed:   May 8, 1996
                                    ___________

Before McMILLIAN, WOLLMAN and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Kenyatta Williams appeals from the final judgment entered in the
District Court1 for the Eastern District of Missouri upon a jury verdict
for defendant police officers in this 42 U.S.C. § 1983 action.      For the
reasons discussed below, we affirm.


     Williams alleged that two St. Louis City police officers used
excessive force during his arrest, after Williams shot at one of the police
officers.     The officer filed a counterclaim against




     1
      The Honorable William S. Bahn, United States Magistrate Judge
for the Eastern District of Missouri, to whom the case was referred
for final disposition by consent of the parties pursuant to 28
U.S.C. § 636(c).
Williams for shooting him.       Williams was later convicted of shooting the
officer.


     The    district    court   appointed     counsel     for   Williams   and   denied
Williams's requests for appointment of different counsel.            After a four-day
jury trial, the jury returned a verdict in favor of the officers on the
excessive force claim and awarded $1.00 in damages to the officer on his
counterclaim.


     On appeal, Williams argues that the district court abused its
discretion in refusing to appoint different counsel and that he received
ineffective assistance of counsel that deprived him of his right to
meaningful access to the courts.       He also argues the admission of evidence
from his criminal trial prejudiced his police-brutality claim.


     As    Williams    acknowledges,   there    is   no    constitutional    right    to
appointed counsel in a civil case.       See Watson v. Moss, 619 F.2d 775, 776
(8th Cir. 1980) (per curiam); there is also no constitutional right to
effective assistance of counsel in a civil case, see Glick v. Henderson,
855 F.2d 536, 541 (8th Cir. 1988).       After a four-day jury trial, Williams
cannot claim he was denied meaningful access to the courts.


     Although Williams has requested a transcript at government expense
to enable us to review his challenge to the admissibility of evidence, a
transcript is unnecessary here.        The magistrate judge did not abuse his
discretion in admitting evidence which was clearly relevant to his claim
and was the very subject of the counterclaim.           See Duncan v. Wells, 23 F.3d
1322, 1323-24 (8th Cir. 1994) (standard of review).


     Accordingly, we affirm the judgment of the district court.                  We deny
Williams's motion for a transcript at government expense.




                                        -2-
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-